Citation Nr: 1642427	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  12-30 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for thoracolumbar spine disorder, diagnosed as congenital fusion of T12 and L1, to include as secondary to service-connected bilateral knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant and J. B.


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, had active service from October 2003 to March 2004, from September 2005 to July 2007, and from September 2009 to December 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Fort Harrison, Montana. 

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in September 2013. A transcript of the hearing is of record. 

In January 2015, the Board remanded the appeal to the RO for additional development. As will be discussed below, the Board now finds that the remand directives have been substantially complied with, and the matter has now been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998).

FINDINGS OF FACT

1. The Veteran's thoracolumbar spine disorder, diagnosed as congenital fusion of T12 and L1, is a preexisting congenital defect.

2. The Veteran's thoracolumbar spine disorder, diagnosed as congenital fusion of T12 and L1, was not subject to a superimposed disease or injury during military service that resulted in additional disability, and such is not aggravated by a service-connected disability.






CONCLUSION OF LAW

The criteria for entitlement to service connection for thoracolumbar spine disorder, to include congenital fusion of T12 and L1, are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015); VAOPGCPREC 82-90.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103 (a), must be provided to a claimant before the initial AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, a letter dated December 2010, sent prior to the initial unfavorable decision issued in April 2012, advised the Veteran of the evidence and information necessary to substantiate her service connection claim as well as her and VA's respective responsibilities in obtaining such evidence and information. Additionally, the letters advised her of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, all of the Veteran's service treatment records, military personnel records, VA treatment records, and private treatment records have been obtained and considered. Additionally, pertinent to the Veteran's claim for service connection for thoracolumbar spine disorder, to include congenital fusion of T12 and L1, she was afforded VA examinations in December 2010 and March 2014. The Board finds that together, the VA examination reports are adequate to decide the issue on appeal. The examination includes the Veteran's contentions, physical examination, and review of the record, to include the Veteran's service treatment records. The ultimate opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale. Accordingly, the Board finds that VA's duty to assist has been met.

Therefore, the Board finds that VA has satisfied its duty to inform and assist the Veteran.

II. Compliance with Stegall

As noted in the Introduction, in January 2015, the Board previously remanded the claim for further development and subsequent readjudication by the AOJ. 

In the January 2015 Remand, the Board instructed the RO to schedule the Veteran for a VA examination to determine the nature and etiology of any current low back disorders. The Board directed the examiner to identify the Veteran's current low back disorders and to offer an opinion as to whether the disorders are congenital or developmental or whether the disorders clearly and unmistakably preexisted service. Moreover, the Board requested an opinion as to whether it is at least as likely as not (probability 50 percent or more) that the Veteran's current back disorders are caused and/or aggravated (permanently worsened) by her service-connected right and left knee disorders.

In accordance with the remand directives, the Veteran was afforded a VA examination in March 2014. The examiner clearly noted the review of the Veteran's claims file, current complaints, and medical history. The examiner offered the requested opinions, finding that the Veteran has a current diagnosis of congenital anterior fusion T12-L1, which is a birth defect that clearly and unmistakably (obvious, manifest, and undebatable) preexisted any period of service and was not caused or aggravated beyond normal progression by any event in service, to include as due to her service-connected bilateral knee disabilities. The Board finds that the March 2014 VA examination report is thorough, with complete opinions furnished, and with all opinions supported by the record and medical knowledge.

Last, in accordance with the remand directives, in May 2015, the AOJ readjudicated the claim and provided the Veteran with a supplemental statement of the case (SSOC). 

Therefore, the Board finds that there has been substantial compliance with its January 2015 Remand directives. See Stegall, 11 Vet. App. at 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

III. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304. See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Disability which is proximately due to or the result of service-connected disease or injury shall be service-connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310 (a). Secondary service connection may be established by a showing that a nonservice-connected disability is caused or aggravated (chronically worsened) by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. See 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304 (b). Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304 (b). 

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service. Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003). To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition. Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

If a pre-existing disability is noted upon entry into service, then the Veteran cannot bring a claim for service connection for that disability, only a claim for service-connected aggravation of that disability. In that case, 38 U.S.C.A. § 1153 applies and the burden falls on him, not VA to establish aggravation. Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); 38 C.F.R. § 3.306. 

Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature." VAOPGCPREC 82-90 (July 18, 1990). Congenital or developmental "defects" automatically rebut the presumption of soundness and are therefore considered to have pre-existed service. 38 C.F.R. 
§§ 3.303(c), 4.9. Service connection is generally precluded by regulation for such "defects", because they are not "diseases" or "injuries" within the meaning of applicable legislation. 38 C.F.R. §§ 3.303 (c), 4.9, 4.127; accord Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007). 

VA's Office of General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted, if initially manifested in or aggravated by service. See VAOPGCPREC 82-90, VAOPGCPREC 67-90. The VA General Counsel draws on medical authorities and case law from other federal jurisdictions and concludes that a defect differs from a disease in that a defect is "more or less stationary in nature", while a disease is "capable of improving or deteriorating." See VAOPGCPREC 82-90 at para. 2. 

In this regard, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 1111. See 38 C.F.R. § 3.303 (c); see also Quirin, 22 Vet. App. at 397; Terry, 340 F.3d at 1385-86 (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply"). However, a congenital defect can still be subject to superimposed disease or injury. VAOPGCPREC 82-90. If such superimposed disease or injury does occur, service connection may be warranted for the resulting disability. Id. 

However, if it is determined during service that a Veteran suffers from a congenital disease, as opposed to a defect, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service. That is, the presumption of soundness still applies to congenital diseases that are not noted at entry. Quirin, 22 Vet. App. at 396-397. Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service. Monroe v. Brown, 4 Vet. App. 513, 515 (1993). VA may not rely on a regulation as a substitute for the requirement that it rely on independent medical evidence. Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). VA's Office of General Counsel has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303 (c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service. See VAOPGCPREC 67-90; 55 Fed. Reg. 43,253 (1990). 

In short, service connection is available for congenital diseases, but not defects, that are aggravated in service. Quirin, 22 Vet. App. at 394; Monroe v. Brown, 4 Vet. App. 513, 515 (1993). In cases where the appellant seeks service connection for a congenital condition, the Board must indicate whether the condition is a disease or defect and discuss the presumption of soundness. Quirin, 22 Vet. App. at 394-397. It follows that in such cases where a congenital condition is at issue, a VA medical opinion may be needed to determine whether the condition is a disease or defect, whether the presumption of soundness has been rebutted, and if so whether there was aggravation during service. Id. at 395. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran contends that her thoracolumbar spine disorder is the result of her service, to include as due to her service-connected bilateral knee disability. See September 2013 video hearing transcript. The Veteran contends that she experienced pain in her back during her last deployment and after her bilateral knee surgeries. See September 2013 video hearing transcript. In-service medical examinations, to include upon entrance, are negative for complaints or abnormalities of the thoracolumbar spine. A May 2010 Statement of Medical Examination and Duty Status shows that the Veteran complained of back pain after continuous wear of IBA. A September 2010 service treatment record also indicates "back pain, preexisting, worsened in theater," with a notation that the Veteran suffered a back injury while on deployment. 

However, after a review of all the lay and medical evidence, the Board finds that service connection for the Veteran's thoracolumbar spine disorder, to specifically include congenital fusion of T12 and L1, to include as secondary to service-connected bilateral knee disability, is not warranted, 

Here, the Veteran's disorder has been determined to be a congenital defect, and thus is not a disability within the meaning of applicable regulations providing for payment of VA disability compensation benefits. 38 C.F.R. §§ 3.303, 4.9.

September 2008 VA treatment records note X-rays with a diagnosis of congenital fusion of T12 and L1 vertebral bodies, with an otherwise normal lumbar spine. Additionally, a February 2012 private treatment record from L. R. (PT, ATC, MDT Candidate) notes treatment of and a diagnosis of "mechanical low back pain with history of congenital anterior T12-L1 fusion without evidence of spinal stenosis or neurologic compromise at any lumbar level."

Moreover, the Veteran was afforded VA examinations in December 2010 and March 2015. The December 2010 VA examiner noted a 2008 diagnosis of partial congenital fusion of the anterior aspect T12 and L1. The March 2015 VA examiner reviewed two X-rays and an MRI, and found a diagnosis of congenital anterior fusion T12-L1. The March 2015 VA examiner also opined that the Veteran's congenital anterior fusion T12-L1 is a birth defect, and found that the congenital defect clearly and unmistakably preexisted any period of service and was not secondary to or aggravated beyond normal progression by any event in service, to include the Veteran's service-connected bilateral knee disability.

Thus, given that the diagnosis and nature of the Veteran's disorder is a medical question, the Board assigns appropriate probative weight to the medical evidence of record and finds that the Veteran's current thoracolumbar spine disorder, diagnosed as congenital fusion of T12 and L1, is a congenital defect. See Quirin, 22 Vet. App. at 395-97 (find that a VA medical opinion may be needed to determine whether the condition is a disease or defect, whether the presumption of soundness has been rebutted, and if so whether there was aggravation during service).

Therefore, because the Veteran is shown to have a congenital defect, service connection can only be established if the Veteran had an additional disability or injury which was superimposed upon the congenital thoracolumbar spine disorder, diagnosed as congenital fusion of T12 and L1, during service. In other words, in the absence of a superimposed disease or injury, service connection may not be allowed for thoracolumbar spine disorder, to include congenital fusion of T12 and L1, because this is not a disease or injury within the meaning of applicable legislation relating to service connection. 38 C.F.R. §§3.303 (c), 4.9. VA regulations specifically prohibit service connection for congenital defects, such as the Veteran's congenital fusion of T12 and L1, unless such defect was subjected to a superimposed disease or injury which created additional disability. See VAOPGCPREC 82-90.

The Board finds that the Veteran's congenital defect, diagnosed as fusion of T12 and L1, during service, was not subject to a superimposed disease or injury that was due to or aggravated by an event, disease, or injury incurred during active service. The March 2015 VA examiner found a diagnosis of congenital fusion of T12 and L1, and opined that it clearly and unmistakably preexisted any period of service and was not aggravated beyond normal progression by any event in service. The examiner noted that "there was no increase in disability during service or because any increase in disability was due to the natural progress of the preexisting condition." The examiner supported his opinion by noting the following: "STR, private records show no entries in '06, '07, or '08 with care of back pain due to the bilateral knee condition. No entries in [. . .] post-op knee exams regarding back pain due to the bilateral knee surgery." Therefore, the March 2015 VA examiner concluded that "the current back condition, the congenital anterior fusion T12-L1 are not caused by or aggravated (permanently worsened) by her service-connected right and left knee disabilities."

Although the March 2015 VA examiner indicates that the Veteran reported symptoms of neuropathy to the anterior left leg, the examiner notes that the EMG shows no electrical evidence of left lumbosacral radiculopathy and no electrical evidence of polyneuropathy. However, the examiner did find evidence of a "lateral femoral cutaneous nerve lesion." Nevertheless, the March 2015 VA examiner opined that this diagnosis of the lateral femoral cutaneous nerve lesion is "not due to or caused by the congenital anterior fusion at T12-L1 or the bilateral ACL repairs." The examiner supported his opinion with the following medical rationale: 

"The lateral femoral cutaneous nerve exits from L2-L3, the congenital anterior fusion is at T12-L1, noted on 3 diagnostic reports. There is no evidence of lumbar pathology at the L2-L3 by MRI. The neurologist writes 'no left lateral femoral cutaneous nerve of the thigh sensory nerve potential can be recorded.' He goes on to say the left lower EMG exam reveals normal insertional activity no spontaneous abnormalities and normal voluntary motor unit recruitment rate, morphology, numbers, and amplitude."

The Board notes that the March 2015 examination report reflects that the VA examiner thoroughly identified and reviewed the Veteran's medical history. Therefore, after consideration of the record and an examination of the Veteran, the March 2015 VA examiner diagnosed the Veteran with congenital anterior fusion of the T12-L1, with no additional abnormalities, and opined that the congenital anterior fusion of the T12-L1, was not caused by or aggravated (permanently worsened) by her service, to include her service-connected right and left knee disorders, nor were the Veteran's congenital anterior fusion of the T12-L1 subject to superimposed disease or injury.

Although, at the September 2013 video conference hearing the Veteran asserted that her current thoracolumbar spine disorder was caused or aggravated by her service-connected bilateral knee disability, the Veteran is not competent to resolve whether her thoracolumbar spine disability is related to, or aggravated by, her service, to include her service-connected bilateral knee disability. While the Veteran is competent to testify as to her symptoms and experiences, to include the worsening of her symptoms, the etiology and progression of her thoracolumbar spine disorder involves complex medical questions regarding the spine, which a layperson could not observe directly. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465, 469-470 (1994). 

As such, the Board accepts the VA examiner's opinion as being highly probative, and the Board finds that the weight of the evidence demonstrates that the Veteran does not currently have a thoracolumbar spine disability that is qualified for VA disability compensation benefits. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Gabrielson v. Brown, 7 Vet. App. 36 (1994) (noting that the credibility and weight to be attached to medical opinions are within the province of the Board as adjudicator). The evidence shows that the Veteran has a congenital defect of the thoracolumbar spine, congenital anterior fusion at T12-L1, which, by regulatory definition, is not a disability. 38 C.F.R. §§ 3.303 (c), 4.9; see VAOPGCPREC 82-90. Additionally, the weight of the evidence demonstrates that this congenital defect was not subjected to a superimposed disease or injury during service that created additional disability, and the preexisting congenital anterior fusion at T12-L1 was not permanently increased in severity beyond the natural progression (aggravated) as due to the Veteran's service-connected bilateral knee disability.

For these reasons, the Board finds that the preponderance of the evidence of record is against a finding of service connection for thoracolumbar spine disorder, diagnosed as congenital fusion of T12 and L1, include as secondary to the Veteran's service-connected bilateral knee disability, and the appeal must be denied. As the preponderance of the evidence is against the appeal, the benefit-of-the-doubt doctrine is not for application. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for thoracolumbar spine disorder, diagnosed as congenital fusion of T12 and L1, to include as secondary to service-connected bilateral knee disability, is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


